Citation Nr: 1617447	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-15 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to disability rating greater than 20 percent for residuals of bilateral patella fractures with patellofemoral joint narrowing.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1984 to January 1991.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

In November 2013, the Board remanded the case for development, and the case is again before the Board for further appellate proceedings. 

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the Board acknowledges that the Veteran's bilateral knee disability impacts his ability to work.  See August 2010 VA examination (noting that Veteran has missed work due to knee pain and knee surgery).  However, the Veteran has reported that he is currently employed full time as a lead engineer.  Id.  Because the record shows that the Veteran is gainfully employed, and there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to his service-connected bilateral knee disability, a TDIU has not been raised by the record and is not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




	(CONTINUED ON NEXT PAGE)
REMAND

In November 2013, the Board remanded the claims on appeal and directed the AOJ to make attempts to obtain private medical treatment records since August 2010 and to obtain any outstanding relevant VA treatment records identified.  The Board also directed the AOJ to afford the Veteran VA examinations regarding the knees and shoulders.  The AOJ scheduled the Veteran for VA examination in January 2014, and the Veteran failed to appear for this VA examination.  In February 2014, the Veteran called VA and stated that he was out of the country at the time of the scheduled VA examination and that he wants to withdraw his appeals.  See February 2014 Report of Contact.  The AOJ contacted the Veteran in three separate letters requesting that if he wishes to withdraw his appeals, he must do so in writing, but to this day, the Veteran has not responded.  The Veteran's representative submitted a March 2016 Appellant's Post-Remand Brief, in which the representative requested that the Board proceed with further appellate proceedings.  

However, after non-receipt of a written withdrawal of the claims on appeal, and after the Veteran notified the AOJ that he was out of the country for the scheduled VA examination, the AOJ did not attempt to reschedule the Veteran for a new VA examination.  Thus, the AOJ's actions are not in conformity with the Board's November 2013 remand directives, and these matters must again be remanded for the reasons stated in the November 2013 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran to request that if he wishes to withdraw his appeal for (a) entitlement to service connection for a bilateral shoulder disability and/or (b) entitlement to a disability rating greater than 20 percent for the service-connected bilateral knee disability, he, or his representative, must submit his withdrawal of the appeal in writing.  

If, after waiting an appropriate amount of time for response, the Veteran, or the Veteran's representative, withdraws either claim on appeal in writing, return the withdrawn appeal to the Board.  
 
2. Afterwards, regarding any claim still on appeal after waiting an appropriate amount of time for response, please contact the Veteran and request that he submit or authorize the release of any outstanding treatment records, VA or non-VA, relevant to the claim still on appeal, specifically to include private treatment records dating from August 2010.  

All attempts to fulfill this development should be documented in the claims file.  

3. Obtain outstanding relevant VA treatment records. 

4. Afterwards, regarding only a claim still on appeal, please schedule the Veteran for VA examination(s).  Forward the claims file to the examiner for review of the case (including Virtual VA and VBMS).  

Please provide notice of the scheduled VA examination to the Veteran at his current address.  The exam notification letter sent to the Veteran must be associated with the claims file prior to its return to the Board.  

In the scheduling of the examination(s), the Veteran should notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claims and result in a denial.  38 C.F.R. § 3.655 (2015)

If the claim for increased compensation for the bilateral knee disability is still on appeal:  The examiner is asked to please address the current nature, severity, and all symptoms of the Veteran's bilateral knee disability.  For purposes of the opinion, please include the following:

(a) Please note the extent of limitation of each knee in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(b) Please indicate whether there is favorable or unfavorable ankylosis of either knee.  

(c) Please indicate whether there is recurrent subluxation or lateral instability of either knee, and if so, the degree of severity thereof (slight, moderate, or severe).  

(d) Please indicate whether either knee cartilage is semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.


If the claim for service connection for a bilateral shoulder disability is still on appeal:  The examiner is asked to please address the following:

(a) After performing all necessary testing, the examiner is asked to please address the nature and diagnosis(es) of the Veteran's left and/or right shoulder disability at any point during the appeal period (August 2008 to present).  

(b) The examiner is asked to please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that a shoulder disorder had its onset in service or is etiologically related to service.

If there is shoulder arthritis, the examiner is asked whether it is at least as likely as not (probability of 50 percent) that such arthritis manifested in service or within the first post-service year, or is otherwise etiologically related to service.

The examiner's attention is invited to the Veteran's long history of shoulder complaints since service.  See e.g., April 1991 VA examination.   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

5. Afterwards, readjudicate the claim(s) on appeal.  If a matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is required of the Veteran until he is notified; however, the Veteran is hereby notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claims and result in a denial.  38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




